Citation Nr: 0316252	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  01-07 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.

2.  Entitlement to service connection for claimed tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from January 1963 to August 
1966.  

This case now comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2001 decision of the RO.  

The veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge in September 2002.  

Additional development was undertaken by the Board in 
November 2002, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  



FINDINGS OF FACT

1.  The veteran's current bilateral hearing loss is shown as 
likely as not to be due to his exposure to acoustic trauma in 
service.  

2.  The veteran's currently demonstrated tinnitus is shown as 
likely as not to be due to noise exposure in service.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
bilateral hearing disability is due to disease or injury that 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.385 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claims.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claims via the Statement of the Case.  
There does not appear to be any relevant evidence that has 
not been associated with the claims folder.  The record 
contains sufficient information and opinions to decide the 
claims of service connection for bilateral hearing loss, and 
for tinnitus.

The veteran has been informed of the VA's duty to assist 
claimants for VA benefits, and has been notified of what he 
should do and what VA would do to obtain additional evidence.  

In March 2003, the veteran submitted a statement, indicating 
that the Board had all the pertinent information regarding 
his claims.

The additional development undertaken by the Board, pursuant 
to 38 C.F.R. § 19.9(a)(2), consisted of the scheduling of a 
VA medical examination. 

The Board notes that on May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that initial RO review of any evidence obtained 
had to be undertaken, unless the claimant provided a waiver 
of that review.  Id.  

However, in light of the favorable action taken hereinbelow, 
and the veteran's assertion that the Board has all the 
pertinent information to resolve his claims, the Board finds 
that he is not prejudiced by the Board's consideration of his 
appeal at this time without remand for initial RO review.  


II.  Factual Background

A careful review of service medical records at the time of 
the veteran's enlistment examination in January 1963, shows 
that he underwent audiometric testing.  The report of this 
testing reveals pure tone thresholds, in decibels, ASA units 
converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
20
15
5
LEFT
35
20
15
5
15


The veteran again underwent audiometric testing at the time 
of his separation examination in May 1966.  The report of 
this testing reveals pure tone thresholds, in decibels, ASA 
units converted to ISO units, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
15
15
LEFT
20
15
25
20
15


A medical statement received in August 2000 from the 
veteran's treating physician reflects a diagnosis of high 
frequency sensorineural hearing loss.  It was the opinion of 
the treating physician that the veteran's hearing loss is as 
likely as not a result of exposure to a high noise 
environment while on active duty.  

A medical statement received in May 2001 from the veteran's 
treating physician indicates that the veteran was in 
electrical power production in service, which involved 
constant exposure to diesel engines.  

The treating physician added that the veteran had very little 
noise exposure since leaving military service, and it was his 
opinion that the veteran's hearing loss is more likely due to 
military noise exposure than to presbycusis.  

The testimony of the veteran at a hearing in September 2002 
was to the effect that he had been an electrical power 
production operator and repairman for diesel generator sets 
in service.  He testified that he would repair one engine 
while several other engines were running side-by-side, and 
that the turbo chargers were the loudest.  

The veteran also testified to having had a ringing in his 
ears after the first time he shot rifles in service and that 
the ringing lasted for about 3 days.  

The veteran testified that, following service, he worked in 
sales and later in building maintenance, which had some high 
noise exposure at times but was not constant.  He has since 
been a pastor at a church.  The veteran described the 
tinnitus as a high-pitched whistling noise, which has never 
stopped.

The veteran underwent a VA examination in March 2003.  He 
reported being an electric power production person in service 
and working around diesel generator sets.  The veteran 
reported an incident while in basic training on the rifle 
range of shooting rifles, and then afterwards noticing a 
ringing in both ears.  He reported wearing ear protection 
when around rifle fire or diesel generators, but that he had 
not always done so.  

An audiological evaluation in March 2003 revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
85
LEFT
25
20
20
55
80

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  

The pure tone test results showed an essentially mild to 
profound mid to high frequency sensorineural hearing loss in 
the right ear, and a moderate to severe high frequency 
sensorineural hearing loss above 2000 hertz in the left ear.  
The diagnosis was that of high frequency loss of hearing with 
secondary tinnitus.  

Based upon audiograms in service showing essentially normal 
hearing on the left ear and a very slight drop off at 6000 
hertz on the right ear, the opinion of the VA examiner was 
that it was not at least as likely as not that the tinnitus 
and the hearing loss were related to military service.  

The examiner added that these present problems could be 
explained on the basis of presbyacusis, or even noise trauma 
experienced after service.  


III.  Legal Analysis-Bilateral Hearing Loss 

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

Service connection for sensorineural hearing loss may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

The evidence of record shows that the veteran currently has 
bilateral sensorineural hearing loss that meets the criteria 
of 38 C.F.R. § 3.385, and thus service connection is not 
precluded if hearing loss can be linked to service.  Ledford 
v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  

The service medical records of the veteran's entry report no 
hearing defect, and the Board presumes the veteran to have 
been in sound condition at the time of entry.   Parker v. 
Derwinski, 1 Vet. App. 522 (1991).  

The service medical records reveal that, at the time of the 
veteran's separation examination in 1966, the veteran had an 
auditory decibel threshold of 25 in at least one of the 
frequencies from 500 to 4,000 hertz for each ear.  The Court 
has held that thresholds of zero to 20 represent normal 
hearing, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The veteran has had such hearing loss on all post-service 
examinations.  There is no evidence suggesting significant 
post-service noise exposure.  Other than age and possible 
genetic factors, there is no competent evidence of record 
that attributes the veteran's bilateral hearing loss to an 
intercurrent cause.  38 C.F.R. § 3.303(b).  

The Board notes that the VA opinion of record suggesting age 
and genetic factors as the cause of the veteran's hearing 
loss are based upon findings that the veteran had normal 
hearing in service and at the time of separation from 
service.  

The opinion turns on the lack of hearing loss in service.  
The opinion does not address the fact that the separation 
examination in 1966 showed some degree of hearing loss as 
defined by the Court.  As such, the VA opinion is of limited 
probative value.  

The veteran asserts that he has bilateral hearing loss, due 
to noise exposure while working around diesel generators for 
prolonged periods of time in service.  The veteran's 
DD Form 214 indicates that his military occupational 
specialty was that of an electric power production 
specialist.  

The veteran's private physician attributed the veteran's 
bilateral hearing loss to exposure to noise in service, while 
working around diesel generator sets and turbo chargers.

The Board accepts this evidence, including the veteran's 
testimony, as proof of noise exposure in service.  Moreover, 
this evidence, when considered with the overall medical 
evidence that indicates some degree of bilateral hearing loss 
in service, supports granting service connection for 
bilateral hearing loss.  

As such, the Board finds that it is at least as likely as not 
that his exposure to acoustic trauma in service was the cause 
of his currently demonstrated bilateral sensorineural hearing 
loss.  

By extending the benefit of the doubt to the veteran, service 
connection for the current bilateral hearing disability is 
warranted.  38 U.S.C.A. § 5107.  


IV.  Legal Analysis-Tinnitus

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  

As noted above, service medical records of the veteran's 
entry report normal ears and normal eardrums, and the Board 
presumes the veteran to have been in sound condition at the 
time of entry.  Parker v. Derwinski, 1 Vet. App. 522 (1991).  

The veteran reported having an incident of service where he 
had ringing in his ears following the shooting of rifles on a 
range and having had constant ringing in both his ears since 
service.  

Here, the Board finds that the veteran is competent to 
testify as to the continuity of ringing in his ears both 
during and after service.  

Likewise, the Board finds the veteran's statements of 
exposure to acoustic trauma and of ringing in his ears 
credible, in light of all evidence in the record.  

The evidence of record includes a March 2003 diagnosis of 
high frequency loss of hearing with secondary tinnitus.  

As such, the Board is unable to disassociate the veteran's 
exposure to acoustic trauma in service as being at least as 
likely as not to have contributed to the onset of the 
veteran's current tinnitus.  This evidence, given the nature 
of the disability, tends to show a causal nexus between 
exposure to acoustic trauma in service and current tinnitus.  
See Falzone v. Brown, 8 Vet. App. 398 (1996).  

In light of the veteran's credible testimony and the VA 
examiner's finding of tinnitus being attributed implicitly 
rather than explicitly to noise exposure, the Board finds 
that the veteran as likely as not has current tinnitus due to 
disease or injury that was incurred in service.  Accordingly, 
by extending the benefit of the doubt to the veteran, service 
connection for tinnitus is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

